 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FRANCISCO GONZALEZ,                             No. 2:18-CV-01280-KJM-AC
12                      Plaintiff,
13           v.                                       ORDER
14    YNC WORLDWIDE INC/USF
      REDDAWAY, MARK GIROLA and
15    DOES 1-100,
16                      Defendant.
17

18                 Based on the parties’ agreement, and good cause having been shown, the court

19   hereby orders that Lead Counsel for Defendants, Jason Mills, may monitor the November 1, 2018

20   Status Conference by telephone, and Associate, Justin Hanassab, appear in person at the Status

21   Conference. The court will expect Mr. Hanassab to speak on behalf of defendants.

22                 IT IS SO ORDERED.

23   DATED: October 29, 2018.

24
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      1
